—Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the Office of Westchester County Clerk to provide the petitioner with certain documents and for leave to prosecute the proceeding as a poor person.
Ordered that the branch of the motion which is for leave to prosecute the proceeding as a poor person is granted to the extent that the filing fee is waived, and that branch of the motion is otherwise denied; and it is further,
Adjudged that the proceeding is dismissed, without costs or disbursements.
This Court does not have subject matter jurisdiction (see CPLR 7804 [b]; CPLR 506 [b]) to entertain this proceeding. Crane, J.P, Krausman, Spolzino and Skelos, JJ., concur.